Citation Nr: 0732658	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-10 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to May 1972, 
and from June 1972 to May 1976.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2002 
rating decision of the VA Regional Office (RO) in St. 
Petersburg, Florida that declined to reopen the claim of 
service connection for a respiratory disorder, and denied 
service connection for spongiotic dermatitis of the feet.  
The appellant subsequently relocated to within the 
jurisdiction of the Detroit, Michigan RO.

The veteran was afforded a personal hearing in September 2005 
before the undersigned Veterans Law Judge sitting at Detroit, 
Michigan.  The transcript is of record.

In a decision dated in January 2007, the Board denied service 
connection for spongiotic dermatitis of the feet, and 
reopened the claim of service connection for a respiratory 
disorder and remanded it for further development. 


FINDING OF FACT

A chronic respiratory disorder was first clinically shown 
years after discharge from active duty; there is no competent 
clinical evidence of record that relates chronic respiratory 
disability to military service.


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to service connection for 
a chronic respiratory disorder has been accomplished.  As 
evidenced by the statement of the case, and the supplemental 
statements of the case, the appellant has been notified of 
the laws and regulations governing entitlement to the benefit 
sought, and informed of the ways in which the current 
evidence has failed to substantiate this claim.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in June 2003, July 2005, and 
January 2007, the RO informed the appellant of what the 
evidence had to show to substantiate the claim, what medical 
and other evidence the RO needed from her, what information 
or evidence she could provide in support of the claim, and 
what evidence VA would try to obtain on her behalf.  Such 
notification has fully apprised the appellant of the evidence 
needed to substantiate the claim.  She has also been advised 
to submit relevant evidence or information in her possession. 
38 C.F.R. § 3.159(b).  The appellant was also notified 
regarding the criteria for rating any disability or an award 
of an effective date should service connection be granted by 
letter dated in January 2007. See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  However, neither a rating issue nor an 
effective date question is now before the Board. 

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of service connection for a chronic 
respiratory disorder.  Voluminous private and VA clinical 
records have been received and associated with the claims 
folder.  She was afforded a personal hearing in September 
2005.  The case was remanded for further development in 
January 2007 followed by a VA examination that included a 
medical opinion.  There is no indication from either the 
appellant or her representative that there is outstanding 
evidence that has not been considered.  Therefore, the Board 
finds that VA does not have a duty to assist that is unmet 
with respect to this issue. See 38 U.S.C.A. § 5103A (a) (2); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 1156 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.306 (2007).  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 
Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. §§  
3.303, 3.306 (2007).

Factual Background

The veteran's service medical records reflect that in 
September 1970, she was seen for symptoms that included a 
cough, sore throat and congestion.  In March 1971, she 
reported a two to three week history of an upper respiratory 
infection manifested by pain in the left upper quadrant of 
the chest.  An April 1972 periodic examination report records 
a history of frequent upper respiratory infections, with no 
clinical findings reported at that time.  

The veteran was seen again in November 1972 for an upper 
respiratory infection.  In June 1973, she was seen for chest 
pain associated with a cold.  When evaluated in August 1974, 
the diagnosis was upper respiratory infection, probably 
viral, and strep throat was ruled out.  A September 1974 
clinic entry records complaints of pleuritic chest pain.  The 
remainder of the service medical records, including an April 
1976 separation examination report, makes no reference to 
respiratory problems.  Chest X-rays taken at various times 
during service were consistently negative for any disease 
process.

Post-service medical evidence shows that the veteran was 
treated at a VA facility for various problems from 1977 to 
1997.  A report dated in January 1978 reflects that she was 
seen for complaints of dysphagia, an earache and hoarseness.  
No respiratory diagnosis was provided.  In April 1980, the 
veteran was diagnosed with hyperventilation syndrome.  A two-
day history of sinus trouble was reported in July 1980 
assessed as possible sinus infection.  In January 1981, the 
veteran was treated for bronchitis.  She was seen on several 
occasions in 1985 for complaints of substernal chest pain, 
shortness of breath, and sinus congestion.  These symptoms 
were believed to be related to an upper respiratory 
infection.  The appellant presented to the emergency room in 
January 1986 with complaints of chest pain and coughing.  
Chest X-rays showed no disease process.  A diagnosis of 
bronchitis was rendered.  In 1997, the veteran was diagnosed 
as having sinusitis and sleep apnea.  She was seen at the 
Henry Ford Hospital in February 1995 for complaints of head 
congestion, postnasal drainage and an off-color secretion.  
Physical examination showed that her lungs were clear with 
congestion of the nasal turbinates.  The physician's 
impression was upper respiratory infection with some 
sinusitis.  The veteran also underwent treatment at 
Providence Hospital from January 1996 to February 1997 for 
respiratory disorders identified as bronchitis, sinusitis, 
allergies, pneumonia, and obstructive sleep apnea.  

The veteran submitted letters from her husband and sister 
dated in July 1997 in which they attested to their knowledge 
of chronic sinus and respiratory conditions since service.  
Her husband stated that they first met in 1972.  Her sister 
stated that she and the veteran entered military service at 
the same and completed basic training in McClennan, Alabama.  
She indicated that it was during basic training that the 
appellant first began experiencing sinus and respiratory 
problems which had continued to the present time.

The veteran and her spouse presented testimony on personal 
hearing on appeal in September 2005 to the effect that she 
had had chronic respiratory symptoms since service, including 
sinusitis, which had led to sleep apnea requiring a 
tracheotomy.

Pursuant to Board remand dated in January 2007, the appellant 
was afforded a VA examination in February 2007.  The examiner 
noted that the claims folder was reviewed and pertinent 
history was recited.  The veteran stated that she continued 
to have recurrent upper respiratory infections and sinusitis 
and was currently on antibiotics for sinusitis.  She 
complained of a two-week history of purulent rhinorrhea, post 
nasal drainage, difficulty breathing through the nose, and 
intermittent productive cough with streaky hemoptysis, as 
well as dyspnea on exertion.  It was reported that chronic 
obstructive sleep apnea had been diagnosed in 1997 for which 
she had undergone unvulopalatopharngoplasty and septoplasty 
which did not relieve her symptoms.  It was noted that she 
had undergone tracheostomy in 2002.  A history of private 
hospitalization in September 2006 for pulmonary edema was 
related.  The examiner noted that the veteran had a 
significant medical history that included chronic obstructive 
pulmonary disease, morbid obesity, and obstructive sleep 
apnea. 

A physical examination, pulmonary function testing and 
radiological studies were performed.  An X-ray of the chest 
was interpreted as showing increased vascularity of the lungs 
that was felt to probably be due to shallow inspiration.  
There was no evidence of pneumonia, failure or diffusion.  An 
X-ray of the sinuses disclosed normal development with no 
evidence of mucosal thickening, soft tissue density masses or 
air fluid levels.  It was reported that the sinus examination 
appeared normal.  Assessments were rendered of status post 
tracheotomy for obstructive sleep apnea, and chronic 
recurring sinusitis and upper respiratory tract infections by 
history.  The examiner opined that the veteran did not have 
any respiratory disorder related to service at present.  

Legal Analysis

The evidence in this instance indicates that while the 
appellant was indeed treated for upper respiratory infections 
during active duty and has received treatment for such on 
occasions since separation service, it is not found that the 
in-service symptoms resulted in a chronic disorder. See 38 
C.F.R. § 3.303.  The first post-service evidence of a 
respiratory disorder was shown in 1980, approximately four 
years after she left service.  Sinusitis, sleep apnea and or 
chronic obstructive pulmonary disease were not diagnosed 
during service, and such disabilities were first clinically 
indicated years after discharge from active duty.  The Board 
also stresses that none of the post-service clinical records 
contains a medical opinion relating any of the veteran's 
respiratory disorders to her period of service.  Thus, there 
is no medical evidence that reflects a nexus between the 
veteran's in-service respiratory problems and respiratory 
symptomatology throughout the years.  

Moreover, when examined by VA for compensation purposes in 
February 2007, the examiner clearly stated that the appellant 
did not have any respiratory disorder at that time related to 
service, and pertinent assessments were provided on the basis 
of history only.  Thus, the current clinical evidence does 
not contain any objective evidence of a respiratory disorder 
for which service connection may be granted.  In this regard, 
the Board points out that service-connection requires 
evidence that establishes that the veteran currently has the 
claimed disability. See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As laypersons, the veteran and her affiants 
are not competent to relate claimed respiratory disease to 
service. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Under the 
circumstances, the preponderance of the evidence is against 
the claim and service connection for a respiratory disorder 
must be denied.


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


